DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed August 8, 2022 (hereafter the “8/8 Reply”) has been entered, and Claims 5-12, 16-17, 21 and 185 have been canceled.  
New Claim 186 has been entered.  
Claims 1-4, 22, 93, 140, 178-184 and 186 (i.e. elected Group I) are pending.
The supplemental response filed October 31, 2022 (hereafter the “10/31 Reply”) has also been entered.  The 10/31 Reply included no amendments to the claims.  

Claim Objections – Withdrawn and New
In light of amendments to Claims 93 and 140, the previous objections thereto because of informalities have been withdrawn.  
 
Claims 1, 93 and 140 are objected to because of the following informalities:  
amended Claim 1 recites “wherein the first binding agent in (b) and/or the second binding agent in (d) form non-covalent association with the macromolecule analyte” (emphasis added; see lines 3-5 of step “(d)”), which contains a clerical error and should recite --wherein the first binding agent in (b) and/or the second binding agent in (d) form non-covalent association(s) with the macromolecule analyte-- to improve correspondence with “and/or”; 
amended Claim 93 recites “wherein the plurality of binding agents form non-covalent association with the plurality of macromolecule analytes” (emphasis added; see lines 4-5 of step “(b)”), which contains a clerical error and should recite --wherein the plurality of binding agents form non-covalent associations with the macromolecule analytes--; and
amended Claim 140 recites “wherein the first binding agent in (c) and/or the second binding agent in (c) form non-covalent association with the first macromolecule analyte” (emphasis added; see lines 5-7 of step “(e)”), which contains a clerical error and should recite --wherein the first binding agent in (c) and/or the second binding agent in (d) form non-covalent association(s) with the first macromolecule analyte-- to improve correspondence with “and/or”.  
Appropriate corrections are required.

Claim Interpretation
Claims 181-183 recites steps “(q)” through “(t)”, “(q)” through “(u)”, and “(q)” through “(v)”, respectively, which are interpreted as affirmative acts required in all embodiments of each of those claims.  

Because of the amendment deleting “optionally” in Claim 93, all embodiments of the claim include step “(e)” as recited therein.  
As a result, step “(d)” of “collecting the extended coding tags” is interpreted as requiring that the collected tags remain associated with macromolecule analytes in order to be consistent with step “(b)” of the claim.  Stated differently, the step of “collecting the extended coding tags” is not reasonably interpreted as encompassing dissociation and/or disassociation of the “extended coding tags” from macromolecule analytes.

Because of the amendment deleting “optionally” in Claim 140, all embodiments of the claim include step “(f)” as recited therein.  

As previously noted, Claim 140, step (c), recites “transferring the identifying information regarding the first binding agent from a first coding tag of the first binding agent to a first recording tag associated with the first macromolecule analyte to generate a first order extended recording tag” (emphasis added).  
This is interpreted as requiring embodiments of the claimed method to only “transferring the identifying information” from one “first coding tag” to one first recording tag (of a bound binding agent) because the plain wording does not require “transferring the identifying information” from each “first coding tag” of each bound binding agent to each respective recording tag.  

Claim Rejections - 35 USC § 112 – Withdrawn 
In light of amendments to the claims, the previous rejection of Claims 181-183 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 101 - Maintained
This rejection has been previously presented. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 178 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  The amendment to recite “the identifying information regarding the first binding agent and the identifying information regarding the second binding agent obtained at step (f) is used to determine an identity of a component or a portion of the macromolecule analyte” is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “used to determine an identity” (e.g. by directly or indirectly assessing information provided by Claim 1, from which Claim 178 depends).  
A skilled artisan would understand the wording quoted above as encompassing --the identifying information regarding the first binding agent and the identifying information regarding the second binding agent obtained at step (f) is used to identify a component or a portion of the macromolecule analyte--.  
The above mental processes are judicial exceptions that are not integrated into a practical application because the prior step (a) of “providing”, step (b) of “contacting”, step (c) of “transferring”, step (d) of “contacting”, step (e) of “transferring”, and step (f) of “analyzing the second order extended recording tag [comprising] a sequencing method” and “obtaining” in Claim 1 are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps noted above are only directed to steps for the generation, collection, and processing of molecules for use in the JE present in the ‘use to determine an identity’ (i.e. a use to identify) in Claim 178.  Stated differently, Claim 1’s steps are only in furtherance of the JE present in a ‘use to determine an identity’.  Therefore, the additional steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps are clearly extra-solution.  
And regarding ii), the additional steps are the routine methodology of preparing, manipulating, tagging, and physical analysis (e.g. by nucleic acid sequencing) of polypeptide molecules as taught by Thisted et al., Havranek et al. and Franch et al. (as well as Chee et al. and Christians et al. and Franch et al. as previously applied) and applied in the prior art rejections below.  
Accordingly, Claim 178 is directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant's arguments in the 8/8 and 10/31 Replies regarding the above rejection (see pg 10 in each Reply have been fully considered with the totality of evidence on the record.  The arguments are not persuasive.  
Applicant argues that Claim 178 “recites significantly more than a judicial exception” because the additional steps therein are not routine in light of Applicant’s arguments against the prior art based rejections as addressed below.  
This argument is not persuasive because those arguments of non-obviousness are not persuasive for the reasons explained below, 

Claim Rejections - 35 USC § 102 – Withdrawn
In light of amendment to Claim 1, the previous rejection of Claims 1-2, 4, 22 and 178-179 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Franch et al. (US 2009/0264300 A1, published 22 October 2009) has been withdrawn. 
In light of amendment to the claim, the previous rejection of Claim 93 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thisted et al. (US 2008/0305957 A1, published 11 December 2008) has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of amendment to Claims 1, 93 and 140, the previous rejection of Claims 1-4, 22, 93, 140, 178-180 and 184 under 35 U.S.C. 103 as being unpatentable over Chee et al. in view of Christians et al. has been withdrawn. 
Additionally, the previous rejection of Claims 181-182 under 35 U.S.C. 103 as being unpatentable over Chee et al. in view of Christians et al. as applied to Claims 1-4, 22, 93, 140, 178-180 and 184 and further in view of Schnall-Levin et al. and Xiao et al., has been withdrawn. 
Additionally, the previous rejection of Claim 183 under 35 U.S.C. 103 as being unpatentable over Chee et al., Christians et al., Schnall-Levin et al. and Xiao et al. as applied to Claims 181-182 and further in view of Franch et al., has been withdrawn. 
In light of its cancellation the previous rejection of Claim 185 under 35 U.S.C. 103 as being unpatentable over Thisted et al. in view of Havranek et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 22, 93, 140, 178-180, 184 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. (as cited above) in view of Havranek et al. (US 10,852,305 B2, published December 1, 2020, effectively filed at least as of March 14, 2014), both as previously cited.  
This rejection has been previously presented with respect to Claims 1-4, 22, 140, 178-180 and 184-185.  It has been revised in light of amendments to the claims and new Claim 186.
As an initial matter, both documents teach methods of analyzing polypeptides, including by use of a polypeptide, as a common field of endeavor.  
Regarding Claims 1 and 140, and summarized and illustrated in their Figure 1, Thisted et al. teach a method of their claim 1, wherein 
“mixing” corresponds to “contacting” in step (b) of each of instant Claims 1 and 140; 
“one or more molecular target(s) associated with target oligonucleotides” correspond to a “macromolecule analyte” and “plurality of macromolecule analytes and associated recording tags” in steps (a) of instant Claims and 140, respectively; 
“library of [ ] complexes, each [ ] comprising a display molecule attached to an identifier oligonucleotide” corresponds to “a first binding agent” in step (b) of instant Claim 1 (“display molecule” and “identifier oligonucleotide” correspond to “binding agent” and “coding tag”, respectively, and instant Claim 1 is open to additional “binding agent[s]” because “comprising” is used as the transitional phrase), and corresponds to “plurality of binding agents [ ] wherein each binding agent comprises a coding tag” (because “library” corresponds to “plurality”) in step (b) of instant Claim 140; 
“coupling” corresponds to “transferring” in step (c) of each of instant Claims 1 and 140; and 
“deducing” corresponds to “analyzing” and “obtaining the identifying information” in step (f) of instant Claim 1 and step (g) of instant Claim 140.  

As described above, Thisted et al. teach that “the molecular target is immobilized on a solid support”, which corresponds to “joined to a solid support” in step (a) in each of Claims 1 and 140.  Moreover, they teach that “the identifier oligonucleotide uniquely identifies the display molecule”, which corresponds to “coding tag that comprises identifying information regarding the [ ] binding agent” in step (b) of each of Claims 1 and 140 and step (d) of Claim 1.  They also teach that the “coupling” (i.e. ligating or joining) of their “target” and “identifier” oligonucleotides, which results in “extended coding tags” in step (c) of each of instant Claims 1 and 140.    
Thisted et al. also teach a “molecular target” A (with attached “target oligonucleotide”) sequentially contacted with one, and then another, “displayed molecule” attached to an “identifier oligonucleotide” (see e.g. Fig. 9), which is relevant to step (d) of each of instant Claims 1 and 140.  Thisted et al. also teach a “molecular target” A (with attached “target oligonucleotide”) contacted with more than one “displayed molecule” (with attached “identifier oligonucleotide”) at the same time (see e.g. Fig. 4), which corresponds to instant Claim 3.  
Further regarding their “molecular target”, Thisted et al. teach that “the target can be a protein, peptide, [ ] glycoprotein, [ ] antibody, [ ] etc, without limitation” (see e.g. pg 13, ¶0122), which corresponds to a polypeptide as the “macromolecule analyte” in instant Claim 1 and to a “protein” or “polypeptide” in instant Claim 22.  
Additionally regarding their “displayed molecule” and “identifier oligonucleotide”, Thisted et al. teach that “the display molecule and the identifier oligonucleotide are joined by a selectively cleavable linker” (see their claim 15 on pg 52) and that “the linker is cleaved by irradiation” in their method (see their claim 16 on pg 52).  
Regarding Claim 93, Thisted et al. teach a method of their claim 1 (on pg 52) as follows:

    PNG
    media_image1.png
    230
    364
    media_image1.png
    Greyscale

In the above, “mixing” corresponds to “contacting” in step (b) of instant Claim 93; “one or more molecular target(s) associated with target oligonucleotides” correspond to “plurality of macromolecule analytes and associated recording tags” in step (a) of instant Claim 93; “library of [ ] complexes, each [ ] comprising a display molecule attached to an identifier oligonucleotide” corresponds to “plurality of binding agents [ ] wherein each binding agent comprises a coding tag” (because “library”, “display molecule” and “identifier oligonucleotide” correspond to “plurality”, “binding agent” and “coding tag”, respectively) in step (b) of instant Claim 93; “coupling” corresponds to “transferring” in step (c) of instant Claim 93; and “deducing” corresponds to “analyzing” and “obtaining the identifying information” in step (f) of instant Claim 93.  
Regarding “one or more molecular target(s)”, Thisted et al. teach that “the molecular target is immobilized on a solid support” (see their claim 20 on pg 52), which corresponds to “joined to a solid support” in step (a) of Claim 93.  Thisted et al. also depicts the above described “molecular target” and “target oligonucleotide” as covalently linked (see Fig. 1), which they also describe as “[t]he target can be associated with the target oligonucleotide using any suitable means and the association may involve a covalent or non-covalent linkage” (see pg 20, ¶0174).  
And regarding “a coding tag that comprises identifying information regarding the binding agent” in step (b) of Claim 93, Thisted et al. teach that “the identifier oligonucleotide uniquely identifies the display molecule” (see pg 52, claim 10) in the claimed method quoted above.  
Figure 1 of Thisted et al. further depicts the above described “molecular target”, “target oligonucleotide”, “display molecule” and “identifier oligonucleotide” as well as their steps of “mixing” (i.e. “mix” in Fig. 1), “coupling” (i.e. “ligate” in Fig. 1), and “deducing” (i.e. “PCR” in Fig. 1).  Their step of “coupling” (i.e. ligating) corresponds to the “transferring” as described above, and Thisted et al. teach examples of ligases and the choice of the ends to be ‘coupled’ (i.e. ligated or joined) together (see pg 22, ¶¶0193-0196).  Moreover, the joined “target” and “identifier” oligonucleotides correspond to “extended coding tags” in steps (c) and (d) of Claim 93. 
Thisted et al. also teach that 
“[t]he coupled product of the identifier and target oligonucleotides comprises the information necessary for decoding the identity of the display molecule and optionally also of the molecular target.  [ ] As an example, the coupled product may be detached from the target-display molecule interaction using a cut by a restriction nuclease at positions of the coupled product flanking the informative part.  The informative part can be decoded in a standard sequencing machine. In general however, it is preferred to include the informative part of the coupled product in to a suitable vector and transfer the vector to a host organism. The host organisms may then be cultivated on a suitable substrate and allowed to form colonies. Samples from the colonies may be used for sequencing in a sequencing machine” (emphasis added; see pg 22, ¶0197).

Detaching of the “coupled product[s]” (or including the “coupled product[s]” in “a suitable vector and transfer of the vector to a host organism”) corresponds to “collecting the extended coding tags” in step (d) of Claim 93.  
Regarding the “form non-covalent association” limitation in Claims 1, 93 and 140 as amended with the 8/8 Reply, Thisted et al. teach that 
“[t]he contacting step, by which the library of bifunctional molecules [including “displayed molecules”] is subjected under binding conditions to a target associated with a target oligonucleotide, [ ] includes the screening of the library for display molecules having predetermined desirable characteristics. Predetermined desirable characteristics can include binding to a target, catalytically changing the target, chemically reacting with a target in a manner which alters/modifies the target or the functional activity of the target, and covalently attaching to the target as in a suicide inhibitor” (emphasis added; see pgs 28-29, ¶0286).  

The skilled artisan would recognize the above as broadly disclosing “binding to a [molecular] target” (which necessarily includes non-covalent interactions in order for binding to occur) and as disclosing a subset of those binding associations with “covalently attaching to the target as in a suicide inhibitor” as one possible result.  Other possible results include “catalytically changing the target, chemically reacting with a target” as quoted above.  
Regarding Claim 178, Thisted et al. teach their method with “deducing the identity of the binding display molecule(s) and/or the molecular target(s) from the coupled product between the identifier oligonucleotide(s) and the target oligonucleotide(s)” (see pg 19, ¶0166).
Regarding Claim 179, Thisted et al. teach “the side chain of lysine contains an amino group, the side chain of serine contains a hydroxyl group and the side chain of cystein [sic] contains a thiol group, all of which may serve as anchoring point for a target oligonucleotide comprising e.g. a carboxylic acid group. In another aspect of the invention, the protein target is fused to a tag, such as a His-tag, Flag-tag, antibody, or streptavidin. The tag can be selectively recognized by an anti-body or small molecule such as biotin or dinitrophenol. The anti-body or the small molecule is attached to the target oligonucleotide, thereby ensuring an efficient coupling of the molecular target to the target oligonucleotide” (see pg 20, ¶0174; see also ¶¶0175-0178).
Regarding Claim 184, Thisted et al. teach that “[t]he term ‘display molecule’ also comprises naturally occurring molecules like α-polypeptides” (see pgs 24-25, ¶0225; see also pgs 23-24, ¶¶0214-0215).  
Thisted et al. do not teach the specific “contacting [ ] with a second binding agent” and “transferring [ ] information regarding the second binding agent” in steps (d) and (e), respectively, of instant Claim 1.  They also do not teach the specific “contacting [ ] with the plurality of binding agents” and “transferring [ ] information regarding the second binding agent” in steps (d) and (e), respectively, of instant Claim 140.  
Thisted et al. also do not teach the sequential contacting of instant Claim 2 nor the repetition of steps (d) and (e) in instant Claim 4, nor the “repeating” in step (e) of Claim 93 and step (f) of Claim 140.  Additionally, they do not teach the “100 or more different macromolecule analytes” of new Claim 186.  
They do teach that “it will be appreciated that various modifications and changes may be made [to their disclosure] without departing from the invention” (see pg 17, ¶0146) and that “it will be appreciated that those skilled in the art, upon consideration of [their] disclosure, may make modifications and improvements within the spirit and scope of the invention” (see pg 38, ¶0390).  An artisan having ordinary skill at the time of the invention would understand the above as indicating that successful “modifications and improvements” of Thisted et al.’s method are reasonably expected.  
Havranek et al. claim the following method (see col. 99):

    PNG
    media_image2.png
    320
    676
    media_image2.png
    Greyscale

The “polypeptide” of their patented method corresponds to “macromolecule analyte” of the instant claims and to the “molecular target” of Thisted et al., while their “NAABs” correspond to the “binding agent[s]” of the instant claims and to the “displayed molecules” of Thisted et al.  And the skilled artisan would recognize the above description of “the NAAB that is bound to [ ] the polypeptide” as describing a binding event that includes non-covalent interactions between the NAAB and the polypeptide.  This corresponds to the “form non-covalent association” limitation in Claims 1, 93 and 140, as amended with the 8/8 Reply.  
Additionally, Havranek et al.’s dependent claim 16 teaches “immobilizing the polypeptide or polypeptides on a substrate prior to the contacting step (a)” (see col. 100), which corresponds to step (a) in each of instant Claims 1, 93 and 140. 
Furthermore, step (a) of their patented claim corresponds to step (b) in each of instant Claims 1, 93 and 140.  And steps (b) and (c) of their claim correspond to the “analyzing [ ] and obtaining” of steps (f) and (g) in instant Claims 1 and 140, respectively, and to step (f) of instant Claim 93. 
And regarding steps (d) and (e) in each of instant Claims 1 and 140 and step (d) of instant Claim 93, Havranek et al.’s dependent claim 23 teaches “wherein steps (a) through (d) are repeated until the polypeptide or a fragment thereof is sequenced” (see col. 100).  The repeating of Havranek et al.’s “contacting” corresponds directly to the “contacting” in step (d) of each of Claims 1 and 140.  Havranek et al. further teach that “[s]teps (a)-(d) may be repeated any number of times until the N-terminal amino acid of the polypeptide has been identified. In embodiments where a plurality of polypeptides is being sequenced, steps (a)-(d) may be repeated any number of times until all of the N-terminal amino acids of the polypeptide(s) have been identified” (see col. 17, lines 3-8), which corresponds to instant Claim 4. 
Regarding their “NAABs”, Havranek et al. teach that they “can be made by modifying various naturally occurring proteins to introduce one or more mutations in the amino acid sequence to produce engineered proteins that bind to particular N-terminal amino acids. For example, aminopeptidases or tRNA synthetases can be modified to create NAABs that selectively bind to particular N-terminal amino acids” (see col. 4, lines 23-29).  This corresponds to instant Claim 184 because aminopeptidases and tRNA synthetases are polypeptides.  
Havranek et al. further teach a matrix showing the binding affinity of 17 polypeptide NAABs for 19 N-terminal amino acids (see Figure 8), and this group of NAABs corresponds to those of step (a) of their claim 1 as quoted above.    
Regarding new Claim 186, Havranek et al. teach their 
“Digital Analysis of Proteins by End Sequencing or DAPES, features a method for single molecule protein analysis . To perform DAPES, a large number (ca. 106) of protein molecules are denatured and cleaved into peptides. These peptides are immobilized on a nanogel surface applied to the surface of a microscope slide” (emphasis added; see col. 1, line 67, to col. 2, line 6),
where even if, as an example, each protein molecule is cleaved into two peptides, the immobilization of those 2 x 106 peptides is more than 100 different analytes as encompassed by Claim 186.  See also their Figure 1 regarding DAPES. 
Regarding Claims 1-4, 22, 93, 140, 178-179, 184 and 186, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. by 
(A) substituting one or more of their “displayed molecule[s]” with one or more of the polypeptide NAABs for N-terminal amino acids (as taught by Havranek et al.) to contact and bind the N-terminal amino acid(s) of a polypeptide “molecular target” (with coupling of an “identifier oligonucleotide” as taught by Thisted et al.), 
(B) cleavage of the “identifier oligonucleotide” from the “displayed molecule” as taught by Thisted et al. and cleavage of the N-terminal amino acid as taught by Havranek et al. to generate a new N-terminal amino acid, and 
(C) repeating the above contacting, binding and coupling between the substituted “displayed molecule[s]” and new N-terminal amino acid, in the manner taught by Havranek et al., before deducing the identity of the NAABs that bound to the N-terminal amino acids from the coupled product between the “identifier oligonucleotides” and the “target oligonucleotide[s]” as taught by Thisted et al., 
with the reasonable expectation of successfully improving and expanding Thisted et al.’s method with the ability to sequence two or more N-terminal amino acids of a polypeptide “molecular target” without surprising or unexpected results.  
More specifically regarding instant Claim 3, Thisted et al.’s method of their claim 1 comprises 
“mixing one or more molecular target(s) associated with target oligonucleotide(s) and a library of bifunctional complexes, each bifunctional complex of the library comprising a display molecule attached to an identifier oligonucleotide, which codes for said display molecule, 
coupling to the target oligonucleotide(s) the identifier oligonucleotide of complexes comprising display molecules binding to the target” (emphasis added), 

where the emphasized wording corresponds to contacting one “macromolecule analyte” with more than one “binding agent” (each comprising a coding tag) as present in instant Claim 3.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (NAABs of Havranek et al.) for another (“displayed molecules” of Thisted et al.) to obtain predictable results; and simple combining of prior art elements (in the methods of Thisted et al. and Havranek et al. according to known methods to yield predictable results; and simple use of known techniques to improve and expand a related method in the same way.  
Regarding Claim 180, Thisted et al. additionally teach the following:
“a binding platform may be constructed that can be used for almost any target. The binding platform should preferably be small enough to only allow association of a few or a single target molecule. This to ensure a solution based selection procedure with adjustable target concentration. The binding platform is primarily composed of two components; a small surface allowing association of the target molecule, and an association area/site for the target oligonucleotide. This binding platform may be designed to mediate the association of the target and target oligonucleotide to allow proximity selection in solution” (emphasis added; see pg 31, ¶0303).  

The emphasized portion would be understood by a skilled artisan as describing a “platform” (as a support) with two sites:  a “small surface” for association/attachment of Thisted et al.’s “target molecule” and an “area/site” for association/attachment of Thisted et al.’s “target oligonucleotide”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to make the method of Thisted et al. and Havranek et al. (as explained above) with association/attachment of Thisted et al.’s “target molecule” and “target oligonucleotide” to each other by use of a “platform” that is a solid support by 
(1) first associating/attaching the “target molecule” to the platform followed by associating/attaching the “target oligonucleotide” to the platform, or 
(2) first associating/attaching the “target oligonucleotide” to the platform followed by associating/attaching the “target molecule” to the platform, or 
(3) simultaneously associating/attaching the “target molecule” and the “target oligonucleotide” to the platform (all three possibilities in light of Thisted et al.) with the reasonable expectation of successfully arranging the “target molecule” and the “target oligonucleotide” for association/attachment to each other before use in Thisted et al.’s method, 
each without surprising or unexpected results.  
Because possibility (2) corresponds to Claim 180, the claim is unpatentable over Thisted et al. in view of Havranek et al. as explained above.  

Dependent Claims 181-182 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. and Havranek et al. as applied to Claims 1-4, 22, 93, 140, 178-180, 184 and 186 above and further in view of Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) as previously cited.  
The teachings of Thisted et al. and Havranek et al. have been described above.  
Thisted et al.’s teachings regarding molecular target immobilization on a solid support, as well as a “platform” and its use, are re-emphasized.  
Related to immobilization on a solid support, Thisted et al. also teach their “Library to Library” Example 2 (see pg 38) where members of a library of expressed mRNA-protein fusions (as “molecular targets”) are attached to beads (see ¶0387) followed by template mediated extension of the RNA strand, to serve as a “target oligonucleotide” (see ¶0388) before contacting with “displayed molecules” (¶0389).  Additionally regarding “molecular targets”, they teach that “[a] library of molecular targets may be generated by starting out from a library of DNA molecules” (see pg 21, ¶0184).   
And related to “target oligonucleotide”, Thisted et al. teach that 
“[i]f two or more different targets are mixed with the library of complexes it is appropriate to provide the molecular targets with a genetic sequence coding for the identity of the target in question. Proving the targets with identifying oligonucleotides allows for a simultaneous decoding of the binding partners, i.e. the molecular target and the display molecule. The simultaneous decoding is not only suitable for finding binding partners. It is also valuable for finding a possible cross-binding interaction or to find other display molecules competing for the same target.” (emphasis added; see pg 20, ¶0172).

Thisted et al. further teach that targets can be attached to “microtiter wells with direct immobilization or by means of antibody binding or other high-affinity interactions” (emphasis added; see pg 13, ¶0119, and pg 29, ¶0287 as described above).  This is relevant to step (u) in instant Claim 182 as explained below.  
Additionally, Thisted et al. teach fragmenting “a protein target stemming from a biological origin [by] deleting one or more amino acids” (emphasis added; see pg 19, ¶0168), which is relevant to step (r) in each of instant Claims 181-182.
Thisted et al. do not teach providing target proteins and associated nucleic acid compartment tags as presented in steps (q) through (t) of Claim 181 and steps (q) through (u) of Claim 182.  
Regarding steps (q) and (s) in each of Claims 181-182, Schnall-Levin et al. teach 
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment” (emphasis added, see pg 8, ¶0075).  

They further teach that “[a]s used herein, the partitions refer to containers or vessels that may include a variety of different forms, e.g., wells, tubes, micro or nanowells” (emphasis added; see pg 10, ¶0085).  
The compartmentalized or partitioned sample nucleic acids of Schnall-Levin et al. correspond to the partitioned protein or polypeptide samples in steps (q) and (s) of each of Claims 181-182.  This correspondence is supported by Schnall-Levin et al.’s description of their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  
Additionally, the “unique identifiers” of Schnall-Levin et al. correspond to Thisted et al.’s “genetic sequence coding for the identity of the target” and to “each compartment tag is the same within an individual compartment and different from the compartment tags of other compartments” in step (q) of each claim because they teach the samples “in the different partitions are then associated with unique identifiers, where for any given partition, nucleic acids contained therein possess the same unique identifier, but where different partitions may include different unique identifiers” (see pg 9, ¶0077).  
Schnall-Levin et al. further teach associating nucleic acid tags (with “unique identifiers”), that are attached to beads, with their samples (see e.g. Abstract and Fig. 3), which results in attribution of the characteristics of the tag to the sample, such as via amplification.  They further teach that “[o]nce co-partitioned, the oligonucleotides disposed upon the bead may be used to barcode [ ] the partitioned samples” (see e.g. pg 12, ¶0097).  These teachings correspond to the “joining of the partitioned proteins or polypeptides to nucleic acid recording tags” in step (s) of each of Claims 181-182.  
Regarding step (t) of Claim 182, Schnall-Levin et al. also teach that after barcoding, the samples are released from the compartments/partitions (see e.g. Fig. 3, element 345).  
Regarding Claim 181, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. and Havranek et al. (as explained above) by 
(A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with bead bound “unique identifier” tags (as taught by Schnall-Levin et al.) configured to act as templates for extension of the RNA strand, 
(B) deleting one or more amino acids from the expressed protein targets as taught by Thisted et al. and extending the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and Schnall-Levin et al., and 
(C) releasing the (resulting) mRNA-protein fusions from the compartments as taught by Schnall-Levin et al. for contacting with “displayed molecules” 
with the reasonable expectation of successfully improving and expanding Thisted et al.’s method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
Regarding Claim 182, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. and Havranek et al. (as explained above) by 
(A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with “unique identifier” tags (as taught by Schnall-Levin et al.) configured to act as templates for extension of the RNA strand, 
(B) deleting one or more amino acids from the expressed protein targets as taught by Thisted et al. and extending the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and Schnall-Levin et al., and 
(C) immobilizing the (resulting) mRNA-protein fusions by attachment to microtiter wells as taught by Thisted et al. before contacting with “displayed molecules” 
with the reasonable expectation of successfully improving and expanding Thisted et al.’s method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
Additionally, one having ordinary skill in the art at the time of the invention would recognize that it is also obvious to partition members of “a library of DNA molecules” encoding the mRNA-protein fusions followed by their expression (in the partitions) with rabbit reticulocyte lysate in order to successfully produce the mRNA-protein fusions as described in Thisted et al.’s Example 2.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. polypeptide “molecular target” of Thisted et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques to improve a related method in the same way.  

Dependent Claim 183 is rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al., Havranek et al., and Schnall-Levin et al. as applied to Claims 181-182 above and further in view of Franch et al. (US 2009/0264300 A1, published 22 October 2009; previously cited).  
The teachings of Thisted et al., Havranek et al., and Schnall-Levin et al. as well as Franch et al. have been described above.  
The teachings of Thisted et al. regarding immobilization of “molecular targets” as well as their mRNA-protein fusions, and the teachings of Franch et al. regarding a complex comprising a molecule and a single stranded oligonucleotide identifier attached to the molecule, are re-emphasized.  
Comparing Claim 183 to Claim 182 (as rejected above), the former has an additional step of “labeling” with “a plurality of universal DNA tags” (see step (q) in in Claim 183).  The instant specification discloses a “universal DNA tag comprises a short sequence of nucleotides that are used to label a protein or polypeptide macromolecule” (see pg 97, lines 19-21, or ¶0414 of the application as published).  The skilled artisan would understand “universal DNA tag” to include a unique identifier for each “protein or polypeptide macromolecule”.  
Thisted et al., Havranek et al., and Schnall-Levin et al. do not teach labeling with such a plurality of universal DNA tags.  
Franch et al. teach synthesis with a “[m]olecule linked to an identifier oligonucleotide capable of identifying the molecule and/or the reactants having participated in the synthesis of the molecule” (i.e. “bifunctional complex” with emphasis added; see ¶0114) and use of identifier oligonucleotides for identification of molecules (see also ¶¶0276, 0307, 0938 and 1060).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al., Havranek et al., and Schnall-Levin et al. (as explained above) by attaching unique oligonucleotide identifiers to polypeptide “molecular targets” (based on Franch et a.) before an address tag with each target protein in a manner taught by Schnall-Levin et al. with the reasonable expectation of successfully improving the method further with the means to uniquely identify different polypeptide “molecular targets” independent of a unique address tag (such as in a multiplexed method where two samples of the same target protein each has a unique address tag but the same unique identifier tag as taught by Franch et al.) without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques to improve a related method in the same way. 

Response to Applicant Arguments
Applicant's arguments in the 8/8 and 10/31 Replies regarding the above rejections (see pgs 11-23, Section VI, of the former, and pgs 12-23, Section VII, of the latter), as well as the Supplemental Remarks/Arguments in the 10/31 Reply (see pgs 24-29, Section IX, of the 10/31 Reply) have been fully considered with the totality of evidence on the record.  The arguments are not persuasive.  It is noted that the arguments in Section VI are essentially identical to those in Section VII (with the most noticeable difference being within the second to last paragraph in Subsection B of each Reply.  
Applicant first argues that the rejections do not comply with the requirements in the MPEP (see Subsection A on pgs 13-15 and 13-16 of the 8/8 and 10/31 Replies, respectively).  More specifically, Applicant argues a failure “to articulate any actual reason why a skilled artisan would have combined the cited prior art in the manner claimed” and “any actual reason why the skilled artisan would [ ] have substituted elements of Thisted et al.” (see pg 14 of each Reply).  These arguments are not persuasive because the above rejections include motivation to modify the method of Thisted et al., such as to improve and expand “the method with the ability to sequence two or more N-terminal amino acids of a polypeptide ‘molecular target’ without surprising or unexpected results” in the first obviousness rejection above.  So contrary to Applicant’s arguments, the rejections are based upon the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) without applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way as criticized in KSR.  
Continuing with the first obviousness rejection as an example, additional rationales for the modification are provided to further show the nature of the modifications/changes as would be understood by an artisan having ordinary skill at the time of the invention.  These rationales further support the TSM framework as applied, and so Applicant’s argument for formalistic compliance with the KSR requirements (on pgs 14-15 of each Reply) is misplaced. 
Applicant next argues that the rejections do not comply with mandates of controlling legal precedent (see Subsection B on pgs 16-18 of the 8/8 and 10/31 Replies).  More specifically, Applicant argues “[a]pplication of the[ ] exemplary rationales must be done in the legal framework and mandates of controlling law” (see pg 16 of each Reply).  These arguments are not persuasive because as explained above, the above rejections are based upon the familiar TSM framework for determining obviousness as set forth in Graham v. John Deere Co., and so no express application of the KSR rationales is relied upon.  
Applicant also argues that the rejections “relied on inherency in the obviousness analysis” (see Subsection C on pgs 19-20 and pgs 18-20 of the 8/8 and 10/31 Replies, respectively).  More specifically, Applicant argues “the Office appears to be arguing Thisted et al. inherently teaches non-covalent binding” (see 1st ¶ of Subsection C in each Reply).  These arguments are not persuasive because as presented in the first obviousness rejection above, Thisted et al. teach that 
“[t]he contacting step, by which the library of bifunctional molecules [including “displayed molecules”] is subjected under binding conditions to a target associated with a target oligonucleotide, [ ] includes the screening of the library for display molecules having predetermined desirable characteristics. Predetermined desirable characteristics can include binding to a target, catalytically changing the target, chemically reacting with a target in a manner which alters/modifies the target or the functional activity of the target, and covalently attaching to the target as in a suicide inhibitor” (emphasis added; see pgs 28-29, ¶0286).  

Thus Thisted et al. expressly teach “binding to a target” as well as “covalently attaching to the target as in a suicide inhibitor” where the former would be recognized by an artisan having ordinary skill as not limited to covalent attachment in the case of a suicide inhibitor.  This is the necessary conclusion because it would be improper to construe the broad language of “binding to a target” as limited to covalent attachment.  
The broad nature of “binding” to form “bound” molecules as understood by that artisan is further supported by the teachings of Havranek et al. in their claim 1 as explained above, where “the NAAB that is bound to [ ] the polypeptide” describes a binding event that includes non-covalent interactions between the NAAB and the polypeptide.  So contrary to Applicant’s argument, there is no reliance on inherency in the formation of the prima facie case of obviousness.  Instead, the rejection relies upon the teachings of “binding” and intermolecular interactions as understood by that artisan.  
Applicant next argues that the combination of the cited art does not teach or suggest each and every element of Claims 1 and 140 (see Subsection D on pgs 20-21 in each of the 8/8 and 10/31 Replies).  More specifically, Applicant argues that 
“Thisted does not teach or suggest analyzing any alleged second order extended recording tag. Havranek does not disclose any nucleic acid tags attached to polypeptide analytes or to binding agents, so Havranek does not cure the deficiencies of Thisted” (see 2nd ¶ of Subsection D in each Reply).  

This argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s argument is based on focusing on the specific teachings of each of the two cited references, where as presented in the first obviousness rejection above, a combination of the teachings supports a modification of Thisted et al.’s method to include repeating the contacting, binding and coupling between the substituted “displayed molecule[s]” and new N-terminal amino acid, in the manner taught by Havranek et al.  
Applicant further argues the following (see 3rd and 4th ¶¶ of Subsection D in each Reply) regarding Claims 1 and 140:

    PNG
    media_image3.png
    158
    470
    media_image3.png
    Greyscale

The argument of a “stark contrast” is not persuasive because Thisted et al. teach extension of their “target oligonucleotide” (which corresponds to the “recording tag” of the instant claims), and the combination of Thisted et al. and Havranek et al. as explained above results in repeated extensions of Thisted et al.’s target oligonucleotide.  Also as explained above, the repeated extensions accumulate sequences from Thisted et al.’s “identifier oligonucleotides”.  
And if the argument of “a significant technical advantage” is an argument for unexpected results, Applicants have not provided adequate supporting evidence, such as comparative data.  And if the argument is not for unexpected results, Thisted et al. teach post-ligation assaying of their target oligonucleotide and identifier oligonucleotide combination, which is unaltered by the teachings of Havranek et al. as explained in the rejections above.  
Furthermore, Applicant argues that the “modification and combination of the cited art [ ] would change the operation principles of both cited references (see Subsection E on pg 22 and pgs 21-22 in the 8/8 and 10/31 Replies, respectively).  More specifically, Applicant first argues (see 2nd ¶ of Subsection E in each Reply) that 

    PNG
    media_image4.png
    78
    452
    media_image4.png
    Greyscale

This argument is not persuasive because the rejections are not based upon the modification of Havranek et al.’s method to comprise Thisted et al.’s oligonucleotides.  
Applicant also argues (see 2nd ¶ of Subsection E in each Reply) that 

    PNG
    media_image5.png
    99
    449
    media_image5.png
    Greyscale

This argument is not persuasive because the obviousness rejections are based upon improving Thisted et al.’s method to not be limited to “screening libraries” and “the architecture” that they disclose.  The improvements include expanding the method to include screening/sequencing of libraries of peptides through their N-terminals as taught by Havranek et al., and expanding the method to include more than a single round of binding, as taught by Havranek et al., with more than one ligation of Thisted et al.’s target oligonucleotide to an identifier oligonucleotide, as explained above based on combination of the two teachings.  
And Applicant’s argument that the proposed modification of Thisted et al. “would have changed the principle of operation” thereof is not persuasive because modification of Thisted et al.’s method to detect N-terminals of polypeptides (in light of Havranek et al.) does not change its principle of operation; modification of their “displayed molecules” to be Havranek et al.’s polypeptide NAABs does not change their principle of operation; and modification of the method to include cleavage and repeated binding with additional NAABs as “displayed molecules” (in light of Thisted et al. and Havranek et al.) does not change its principle of operation.  
Turning to the Supplemental Arguments (on pgs 24-29 of the 10/31 Reply), Applicant first argues that “neither Thisted nor Havranek teaches or suggests any method comprising binding to the N-terminal amino acid(s) of a polypeptide ‘molecular target’ coupled to an ‘identifier oligonucleotide’” (see pgs 25-26).  More specifically, Applicant argues that Havranek et al.’s method is based on knowing “a priori” that their NAABs bind to the N-terminal amino acids of polypeptides, and this is in contrast to Thisted et al.’s “method for identifying display molecule(s) having affinity towards molecular target(s)” (see pg 15, last ¶).  
These arguments are not persuasive because the teachings of Havranek et al. are not as limited as Applicant’s allege.  For example, they teach use of “proteins for identifying the N-terminal amino acid [ ] of a polypeptide” (emphasis added; see abstract) and so contrary to Applicant’s assertion, binding of such proteins to a given polypeptide is not known “a priori”.  Also, identifying the binding by a display molecule in Thisted et al.’s method is directly analogous to identifying the binding of an NAAB in Havranek et al.’s method.  In each case, the binding is based on affinity of the display molecule, or NAAB, to a target molecule, where both methods include polypeptides as target molecules.  
Applicant also argues that use of “known binders to the N-terminal amino acid(s) would completely change the Thisted’s principle of operation and completely defeat its purpose of screening libraries in order to ‘identify[ ] display molecule(s)’ from those libraries” (see pg 26, lines 2-4).  This argument is not persuasive because the principle of identifying what binds a target molecule remains the same for Thisted et al.’s method (to identify/select what display molecules bind a target, by use of display and identifier oligonucleotides, and use that information) and for Thisted et al.’s method modified by Havranek et al. (to identify/select what NAABs bind a target, by use of display and identifier oligonucleotides, and use that information).  In each case, and contrary to Applicant’s argument in lines 4-9 on page 26, Thisted et al.’s combining of display and identifier oligonucleotides remains the same, and so is not “superfluous” as Applicant alleges. 
Additionally, Applicant argues (on pg 26, 1st full ¶), a need for “extensive departures from the actual teachings of Thisted and Havranek, and would necessarily require additional inventive steps” without specificity as to what “extensive departures” are “inventive steps” are required.  As such, Applicant's arguments amount to a general allegation that the claims define a non-obvious method without specifically pointing out how the language of the claims patentably distinguishes them from the combined references as applied.
Second, Applicant argues that “nothing in Havranek or Thisted would suggest that a skilled artisan would perform the analysis of the target molecule as disclosed in the present claim 1” with extension of a first order (i.e., once) extended recording tag to be a second order (i.e., twice) extended recording tag (see pg 27, 1st ¶).  More specifically, Applicant argues that Thisted et al. do not teach a second order extended oligonucleotide and that “Navranek does not teach any nucleic acid tags or information transfer” (see pg 17, last ¶).  As noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
And Applicant’s argument is not persuasive because Havranek et al. teach repeated rounds of binding with NAABs, which correspond to the (display oligonucleotide linked) display molecules of Thisted et al., while Thisted et al. teach oligonucleotide tags not taught by Havranek et al.  And it is the combination of these teachings, among others, which form the basis of the obviousness rejections as explained above.  
Applicant also argues that “Thisted clearly teaches use of the cleavage [of an identifier oligonucleotide] for separating the identifier oligonucleotide from successful complexes” (see pg 28, 1st ¶).  This argument is not persuasive because it is based on a limited view of Thisted et al.’s teachings while ignoring the disclosure of “the display molecule and the identifier oligonucleotide are joined by a selectively cleavable linker” (see their claim 15 on pg 52) and that “the linker is cleaved by irradiation” in their method (see their claim 16 on pg 52).  
Applicant also argues that “a hypothetical sequential addition of identifier oligonucleotides to the target oligonucleotide would have provide an advantage to the screening method [and] it may compromise screening performance and over-complicate analysis of the screening results” [(see pg 28, 2nd ¶).  This argument is not persuasive because it is not directed to the modifications in the above rejections.  Those modifications include modifying Thisted et al.’s method to sequentially detect N-terminal amino acid residues in light of Havranek et al, and where sequential addition would not “over-complicate analysis” because it is analogous to Havranek et al.’s sequential binding/detection.  
In light of the above, Applicant’s arguments are not persuasive.  

Double Patenting –Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 22, 178-180, 184 and new Claim 186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed August 24, 2022) of copending Application No. 17/197,796 (reference application), in view of Havranek et al. and Thisted et al. as cited above against Claims 1-4, 22, 93, 178-180, 184 and 186.  
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 1 (“method for analyzing a macromolecule analyte”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing peptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  And because instant dependent Claim 22 defines “macromolecule analyte” as a peptide, the limitations therein are also patentably indistinct from claim 178 of the reference application.
Step (a) of instant Claim 1 (“providing the macromolecule analyte and an associated recording tag, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto;
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “the macromolecule analyte and an associated recording tag”.  The limitations of instant dependent Claim 180 are also patentably indistinct from the above.  
Step (b) of instant Claim 1 (“contacting the macromolecule analyte with a first binding agent capable of binding to the macromolecule analyte, wherein the first binding agent comprises a first coding tag that comprises identifying information regarding the first binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the released beads with a plurality of binding agents capable of binding to the immobilized barcoded peptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized peptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Step (c) of instant Claim 1 (“following binding of the first binding agent to the macromolecule analyte, transferring the identifying information regarding the first binding agent from the first coding tag to the recording tag to generate a first order extended recording tag joined to the solid support”) is patentably indistinct from step (f) of dependent claim 187 of the reference application, which recites “after binding of a binding agent to an immobilized peptide, transferring information of the coding tag with identifying information regarding the binding agent to the nucleic acid recording tag associated with the immobilized polypeptide to generate an extended nucleic acid recording tag associated with the immobilized peptide, wherein the transferring comprises primer extension or ligation”.  
Steps (d) and (e) of instant Claim 1 are not present in the claims of the reference application, but those steps correspond to the teachings of Havranek et al. as described above.  The claims of the reference application also do not teach instant Claims 2-4, which correspond to the teachings of Havranek et al. as described above, and do not teach instant Claims 178 and 184-185, which correspond to the teachings of Thisted et al. as described above.  
Step (f) of instant Claim 1 (“analyzing the second order extended recording tag, wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the first binding agent and the identifying information regarding the second binding agent to provide information regarding the macromolecule analyte”) is patentably indistinct from step (g) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents, thereby analyzing peptides of the single cell”.  
The limitation of instant Claim 179 (“wherein the recording tag is associated directly or indirectly joined to the macromolecule analyte via a non-nucleotide chemical moiety” is not patentably indistinct from dependent Claim 182 of the reference application, which recites “wherein the reactive coupling moiety [on polypeptides capable of reacting with the functional moiety of the nucleic acid recording tags attached to the beads, see dependent claim 181] reacts with the nucleic acid recording tags via a click chemistry reaction”.
The limitations of new Claim 186 are taught by Thisted et al. as explained above.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Havranek et al. and Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claim 93 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed August 24, 2022) of copending Application No. 17/197,796 (reference application), in view of Thisted et al. as cited above against Claim 93.
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 93 (“method for analyzing a plurality of macromolecule analytes”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing peptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  
Step (a) of instant Claim 93 (“providing a plurality of macromolecule analytes and a associated recording tags, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto;
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “macromolecule analytes and associated recording tags”.  
Step (b) of instant Claim 93 (“contacting the plurality of macromolecule analytes with a plurality of binding agents capable of binding to the plurality of macromolecule analytes, wherein each binding agent comprises a coding tag that comprises identifying information regarding the binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the released beads with a plurality of binding agents capable of binding to the immobilized barcoded peptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized peptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Steps (c) and (d) of instant Claim 93 are not present in the claims of the reference application, but those steps correspond to the teachings of Thisted et al. as described above.  
Step (f) of instant Claim 93 (“analyzing the collection of extended coding tags, wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the binding agents that were bound to the macromolecule analytes to provide information regarding the plurality of macromolecule analytes”) corresponds to step (g) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents, thereby analyzing peptides of the single cell”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 140 and 181-183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed August 24, 2022) of copending Application No. 17/197,796 (reference application), in view of Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al. as cited above against Claims 140 and 181-183.
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 140 (“method for analyzing a plurality of different macromolecule analytes”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing peptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  
Step (a) of instant Claim 140 (“providing a plurality of different macromolecule analytes and associated recording tags, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto;
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “a plurality of macromolecule analytes and associated recording tags”.    
Step (b) of instant Claim 140 (“contacting the plurality of different macromolecule analytes with a plurality of binding agents capable of binding to cognate macromolecule analytes [ ], wherein each binding agent from the plurality of binding agents comprises a coding tag that comprises identifying information regarding the binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the released beads with a plurality of binding agents capable of binding to the immobilized barcoded peptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized peptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Step (c) of instant Claim 1 (“following binding of a first binding agent from the plurality of binding agents to a first macromolecule analyte [ ], transferring the identifying information regarding the first binding agent from a first coding tag of the first binding agent to a first recording tag associated with the first macromolecule analyte to generate a first order extended recording tag joined to the solid support”) is patentably indistinct from step (f) of dependent claim 187 of the reference application, which recites “after binding of a binding agent to an immobilized peptide, transferring information of the coding tag with identifying information regarding the binding agent to the nucleic acid recording tag associated with the immobilized peptide to generate an extended nucleic acid recording tag associated with the immobilized peptide, wherein the transferring comprises primer extension or ligation”.  
Steps (d) and (e) of instant Claim 140 are not present in the claims of the reference application, but those steps correspond to the teachings of Havranek et al. as described above.  The claims of the reference application also do not teach instant Claims 181-183, which correspond to the teachings of Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al. as described above.  
Step (g) of instant Claim 140 (“analyzing the second order extended recording tag [ ], wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the binding agents that were bound to the first macromolecule analyte [ ] to provide information regarding the plurality of different macromolecule analytes”) is patentably indistinct from step (g) of claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents, thereby analyzing peptides of the single cell”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al.  with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Response to Applicant Arguments
Applicant's arguments in the 8/8 and 10/31 Replies regarding the above rejections (see pgs 23-24 of each Reply) have been fully considered with the totality of evidence on the record.  The arguments are not persuasive.  
Applicant presents the same argument against each of the above provisional rejections, namely that the instant claims “are both novel and nonobvious” over the prior art included with each of the provisional rejections.  This argument is not persuasive because each of the provisional rejections is based upon the combination of the subject matter of the claims of the reference application with the cited art as rendering the instant claims provisionally unpatentable.  Thus whether the instant claims are patentable over the prior art is insufficient because the subject matter of the claims of the reference application are not taken into account. 

Conclusion
As previously noted, Mitra et al. (WO 2010/065531 A1) teach that “[s]ince the majority of proteins are blocked at their amino-termini, it is important to fragment the sample into peptides before performing DAPES” (see pg 13, last full ¶) where DAPES includes use of prophetic antibodies that recognize each of the 20 PTC-amino acids derivatives.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635